            Case 1:19-cv-06368-JMF Document 80 Filed 07/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ARTHUR USHERSON,

                               Plaintiff,

                         v.                                  No. 19-CV-6368 (JMF)

 BANDSHELL ARTIST MANAGEMENT,

                               Defendant.




 RICHARD LIEBOWITZ; LIEBOWITZ LAW
 FIRM, PLLC,

                               Miscellaneous.


                  DECLARATION OF BRUCE COTLER IN SUPPORT OF
                       PROPOSED ORDER TO SHOW CAUSE

       I, Bruce Cotler, declare the following under penalty of perjury pursuant to 28 U.S.C.

§ 1746:

       1.       I am a professional photographer and the President of the New York Press

Photographers Association (“NYPPA”). I have held that position for approximately six years,

and was Vice President and a member of the Board of Trustees for several years beforehand.

The NYPPA, established in 1915, is a professional and social organization for New York’s

working press photographers, students of photography, and others in related fields.

       2.       I have known Richard Liebowitz for approximately 15 years, since he was a

teenager. He interned for me for several years, starting when he was in high school,

accompanying me on shoots before he could even drive. We have kept in touch ever since. In
      Case 1:19-cv-06368-JMF Document 80 Filed 07/20/20 Page 2 of 2




recent years, Mr. Liebowitz has successfully represented me in copyright actions seeking

recovery for infringements of my own work.

       3.      In the course of my work as a professional photographer and my involvement

with NYPPA, I have interacted with numerous other photographers and have had extensive

exposure to the difficulties of copyright protection and enforcement. In my experience ,

copyright infringement is a serious problem for individual photographers and other artists. When

photographers' photographs improperly are used without license, the relatively low value of the

infringement claim often makes it economically infeasible to bring an action . Even the lawyers

who would consider bringing small copyright claims often require thousands of dollars in

retainers-sometimes up to $10,000 or more-which deters individual photographers with

meritorious claims and who wish to bring an action . Moreover, many photographers have

limited resources, which makes meeting the upfront costs of litigation very difficult.

       4.      In this context, Mr. Liebowitz and the Liebowitz Law Firm ("LLF"), by offering

representation on a contingency arrangement, have successfully represented and obtained

recoveries for many individual photographers-including me and other photographers affiliated

with the NYPPA- who otherwise likely would not have been able to protect their copyrighted

works from infringement.

       5.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of

the United States that the foregoing is true and correct.


Dated: July J3, 2020
       New York, NY


                                                                    Bruce Cotler




                                                  2
